Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 11, 2017

                                          No. 04-17-00812-CV

                                      IN RE Robert MARTINEZ

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On December 6, 2017, relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on December 11, 2017.



                                                          _________________________________
                                                          Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2017.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




           1
          This proceeding arises out of Cause No. 2016CI06633, styled Robert Martinez v. Emilia C. Martinez,
pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Michael Mery presiding.